Citation Nr: 1027924	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-33 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for tropical 
sprue.

2.  Entitlement to a rating in excess of 30 percent for 
posstraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for neuropathy of the right 
lower extremity, also claimed as secondary to service-connected 
tropical sprue.

5.  Entitlement to service connection for neuropathy of the left 
lower extremity, also claimed as secondary to service-connected 
tropical sprue.

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to December 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in June 2005, that increased 
the disability rating from 10 percent to 30 percent for tropical 
sprue, effective November 16, 2004; in August 2006, that 
continued a 30 percent disability rating for PTSD and denied 
service connection for bilateral hearing loss; and in June 2008, 
that denied service connection for peripheral neuropathy of the 
lower extremities.

In December 2005, the Veteran raised a claim of service 
connection for a left ear disability (left perforated tympanic 
membrane).  In August 2006, the Veteran claimed that the November 
2002 rating decision that granted service connection and assigned 
a 10 percent disability rating for tropical sprue, effective 
September 19, 2002, was clearly and unmistakably erroneous and 
requested an earlier effective date.  Finally, in June 2010 the 
Veteran raised a claim for service connection for tinnitus.  As 
those claims have not been developed for appellate review, the 
Board refers them to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  The most recent VA medical records in the claims 
file are dated in October 2005.  To aid in adjudication, any 
subsequent VA medical records should be obtained.

In December 2005, private physician Dr. W. R. Blythe indicated 
treatment of the Veteran's ear problems for two years, and in 
November 2007, Dr. G. L. McCulloch indicated treatment of the 
Veteran since 1996 for tropical sprue and neuropathy.  The 
records of any such treatment do not appear to have been 
obtained.  Accordingly, all of the Veteran's private treatment 
records should also be obtained.

With respect to the Veteran's claim for an increased rating for 
tropical sprue, the Veteran was afforded a VA examination in 
September 2006.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last VA examination is not too old, in 
light of the fact that updated VA and private treatment records 
have been requested, the prudent and thorough course of action is 
to afford the Veteran a VA examination to ascertain the current 
nature and severity of his tropical sprue.

With respect to the Veteran's claim for an increased rating for 
PTSD, the Veteran was last afforded a VA examination in July 
2006.  VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA 
examination is not too old, in light of the fact that updated VA 
and private treatment records have been requested, the prudent 
and thorough course of action is to afford the Veteran a VA 
examination to ascertain the current nature and severity of his 
PTSD.

The Veteran also claims that he has bilateral hearing loss that 
is related to his service.  Specifically, he contends that he was 
exposed to acoustic trauma from jet engines and that his hearing 
loss is related to an in-service incident that occurred in July 
1945, at which time he was a passenger in a military airplane 
that suddenly lost altitude and pressurization.  The Veteran's 
service medical records are void of any findings, complaints, 
symptoms, or a diagnosis of bilateral hearing loss.

VA medical records include an October 2005 audiology consultation 
that indicates a reported history of service-related noise 
exposure.  It was noted that the Veteran's hearing loss was 
greater than normal age-related loss and he was diagnosed with 
mixed hearing loss and total tympanic membrane perforation.  On 
VA audiology examination in January 2006, the examiner opined 
that it is less likely as not that the Veteran's current hearing 
loss was caused by his active service based on the normal hearing 
test conducted on separation examination and no report of any 
ear, nose, or throat abnormalities.  The Veteran was diagnosed 
with moderately-severe sloping to severe mixed hearing loss for 
the right ear, and a moderately-severe sloping to severe mixed 
hearing loss for the left ear.  However, a November 1948 
examination indicated otitis of the left ear with a left ear 
tympanic membrane perforation.  The Veteran also reported 
bilateral tinnitus.  The examiner opined that the cause of the 
Veteran's current "ear condition" should be given by an ear, 
nose, and throat physician and recommended that the Veteran 
should be evaluated by an ear, nose, and throat physician before 
final thresholds can be made regarding his bilateral mixed 
hearing loss.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of bilateral hearing loss during service, and the 
continuity of symptoms after service, he is not competent to 
diagnose or to relate any current bilateral hearing loss to his 
active service.  As any relationship remains unclear to the 
Board, the Board finds that another VA examination is necessary 
in order to fairly decide his claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The examiner on remand should specifically 
reconcile the opinion with the October 2005 and January 2006 VA 
opinions, and any other opinions of record and comment on the 
functional effects caused by the Veteran's hearing loss.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran also contends that he has peripheral neuropathy of 
the lower extremities that is related to his service-connected 
tropical sprue.  The service medical records are void of 
findings, complaints, symptoms, or a diagnosis of any bilateral 
leg disability.

In a November 2007 opinion, the Veteran's private physician 
opined that there is a correlation between the Veteran's 
peripheral neuropathy and tropical sprue.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Although the Veteran is competent to report the onset of 
peripheral neuropathy of the lower extremities after his service, 
he is not competent to diagnose or to relate any current 
peripheral neuropathy of the lower extremities to his active 
service or to his service-connected tropical sprue.  As any 
relationship remains unclear to the Board, the Board finds that a 
VA examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner on 
remand should specifically reconcile the opinion with the 
November 2007 opinion and any other opinions of record.

Next, on VA examination in July 2006, the Veteran suggested that 
he is currently unemployed due to his service-connected PTSD and 
tropical sprue.  A TDIU claim is part of an increased rating 
claim when that claim is raised by the record.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  In this case, the issue of entitlement 
to a TDIU rating has been raised by the record.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2009).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2009).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

The Veteran has been granted a 30 percent rating for PTSD and a 
30 percent disability rating for tropical sprue.  The combined 
disability rating is 50 percent.  38 C.F.R. § 4.25, Table I, 
Combined Ratings Table (2009).  Therefore, the Veteran does not 
meet the minimum schedular percentage criteria for a TDIU.  
38 C.F.R. § 4.16(a) (2009).  The remaining question before the 
Board therefore is whether the Veteran's service-connected 
disabilities nevertheless prohibit him from sustaining gainful 
employment, such that a TDIU rating may be assigned on an 
extraschedular basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he is 
more generally unemployable.  It does not appear that an examiner 
has yet been asked to render an opinion as to the overall effect 
of the Veteran's service-connected disabilities alone on his 
ability to obtain and retain employment.  Therefore, the prudent 
and thorough course of action is to afford the Veteran an 
examination to ascertain the impact of his service-connected 
disabilities on his unemployability.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.

1. Obtain the Veteran's VA treatment records 
dated since October 2005.

2.  After obtaining the necessary 
authorization, obtain the Veteran's private 
treatment records from Doctors W. R. Blythe 
and Dr. G. L. McCulloch, and any additional 
private treatment records identified by the 
Veteran.  All attempts to secure the records 
must be documented in the claims folder.

3.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected tropical sprue.  
The examiner should review the claims file 
and should note that review in the report.  
The examiner should discuss all current 
complaints, findings, and diagnoses 
pertaining to any gastrointestinal disorders, 
to specifically include tropical sprue.  The 
examiner should provide a complete rationale 
for all conclusions reached and should 
discuss those findings in relation to the 
pertinent evidence of record, including the 
Veteran's September 2006 VA examination.  The 
examiner should also describe the impact of 
the Veteran's service-connected 
gastrointestinal disorder on his occupational 
and social functioning.  Finally, the 
examiner should opine as to whether the 
Veteran's service-connected gastrointestinal 
disorder has a marked interference with his 
employability.

4.  Schedule a VA examination to determine 
the current nature and severity of PTSD.  The 
claims file must be reviewed and that review 
should be noted in the examination report.  
The examiner should specifically provide a 
full multi-axial diagnosis pursuant to DSM-
IV, to include a GAF score.  The examiner 
should provide a complete rationale for all 
conclusions reached and should discuss those 
findings in relation to the pertinent 
evidence of record, including the Veteran's 
July 2006 VA examination.  All signs and 
symptoms of the Veteran's PTSD should be 
reported in detail.  The examiner should also 
describe the impact of the Veteran's PTSD on 
his occupational and social functioning.  
Finally, the examiner should opine as to 
whether the Veteran's service-connected PTSD 
has a marked interference with his 
employability.

5.  Schedule a VA examination with an ear, 
nose, and throat specialist to determine the 
nature and etiology of any current bilateral 
hearing loss.  The examiner should review the 
claims file and should note that review in 
the report.  The examiner should specifically 
attempt to reconcile and discuss the opinion 
with the other opinions of record, including 
the October 2005 and January 2006 VA 
opinions.  All indicated studies should be 
performed. The examiner should also fully 
describe the functional effects caused by the 
Veteran's hearing loss.  The rationale for 
all opinions should be provided.  
Specifically, the examiner should provide the 
following opinions:

(a)  Diagnose any current bilateral hearing 
loss.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
bilateral hearing loss was incurred in or 
is due to or the result of the Veteran's 
service, including any in-service acoustic 
trauma from jet engines or from a aircraft 
cabin depressurization in 1945?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
bilateral hearing loss, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

6.  Schedule a VA examination to determine 
the nature and etiology of any current 
peripheral neuropathy of the lower 
extremities.  The claims folder should be 
reviewed and that review should be indicated 
in the examination report.  The examiner 
should specifically attempt to reconcile and 
discuss the opinion with all other opinions 
of record, including the November 2007 
private opinion.  All indicated studies 
should be performed.  Specifically, the 
examiner should provide the following:

(a)  Diagnose any current peripheral 
neuropathy of the lower extremities.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
peripheral neuropathy of the lower 
extremities, was incurred in or is due to 
or the result of the Veteran's service?  
The examiner must consider the Veteran's 
statements regarding the incurrence of 
peripheral neuropathy, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 
percent or more probability) that any 
peripheral neuropathy of the lower 
extremities is proximately due to or the 
result of the Veteran's service-connected 
tropical sprue?

(d)  Is it at least as likely as not (50 
percent or more probability) that any 
peripheral neuropathy of the lower 
extremities has been aggravated (increased 
in severity beyond the normal course of 
the condition) by the Veteran's service-
connected tropical sprue?

7.  Schedule the Veteran for an examination 
to ascertain the impact of his service-
connected disabilities on his 
unemployability.  The examiner should review 
the claim file and should note that review in 
the report.  The rationale for all opinions 
should be provided.  The examiner must 
evaluate and discuss the effect of all of the 
Veteran's service-connected disabilities on 
his employability.  The examiner should opine 
as to whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's service-connected disabilities 
(PTSD and tropical sprue), without 
consideration of his non-service-connected 
disabilities, render him unable to secure or 
follow a substantially gainful occupation.

8.  Then, readjudicate the claims, including 
whether referral of the TDIU claim to the 
appropriate department officials under 
38 C.F.R. § 4.16(b) for extraschedular 
consideration is warranted.  If any decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

